DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment filed on 05/20/2021.

	2. Status of Claims:
		Claims 1 and 3 were amended.

Allowable Subject Matter
Claims 1 and 3-4 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to discloses or render obvious the claimed combination of an electric supercharger having a housing; a rotary shaft rotatably supported in the housing via a rolling bearing; an impeller connected to a first end side of the rotary shaft in an axial direction thereof; and an electric motor rotating the rotary shaft and accommodated in the housing; with the electric motor including a cylindrical stator around which a coil is wound; the cylindrical stator having a stator core and coil ends which each forms a part of the coil and extend from opposite end surfaces of the stator core located in the axial direction of the rotary shaft; the rolling bearing having an inner ring fixed to the rotary shaft, an 
“each of the oil supply holes includes an opening with a size that is increased as extending from the oil supply portion toward a respective one of the coil ends, and simultaneously, the size of the opening is increased in a direction extending toward opposite sides of the respective one of the coil ends.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 24, 2021